PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/441,129
Filing Date: 6 May 2015
Appellant(s): Maloisel et al.



__________________
Joshua B. Aronson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 November 2020 and supplemental appeal brief filed 15 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Status
Claims 1-3, 5-6, 10, 12-15, 18-23, and 32-35 are pending in the current application. Claims 5, 6, 10, 15, 18-23, and 33-34 have been withdrawn.
Claim Rejections - 35 USC § 103







The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 12-14, 32, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engstrand (US 2011/0118442) in view of Dromard (US 4,675,384) or Johannsen (US 2008/0311681), as evidenced by Molinspiration (“Calculation of molecular properties and bioactivity score”).

    PNG
    media_image2.png
    178
    611
    media_image2.png
    Greyscale

With regard to Claims 1, 3, and 32, Engstrand discloses a separation matrix, comprising ligands coupled to a porous support, such as particles or a membrane (Abstract). Engstrand discloses in Figure 1 above a separation matrix comprising a plurality of separation ligands defined by formula (I) of Claim 1
R1 is a hydroxyethyl group (Figure 1, [0023]-[0027]).
L1 is a covalent bond (Figure 1, [0023]-[0027]) 
R2 is a five- or six-membered, substituted or non-substituted ring structure, ([0026], phenyl ring (aromatic ring) shown in Figure 1).
L2 is a methylene group (Figure 1, [0023]-[0027])
R3 is a methyl group (Figure 1, [0023]-[0027])
Engstrand discloses that the ligand according to Figure 1 is a multi-modal anion exchange ligand, since in addition to the positively charged quaternary amine group, it also comprises the aromatic phenyl group which is hydrophobic ([0032]). However, Engstrand is silent to the hydrophobic group of R2 being a substituted or non-substituted aliphatic ring structure (Claim 1) or wherein the ligand is defined by formula (III) (Claims 1 and 32).
Dromard discloses that plasma proteins contained in a plasma solution are chromatographically fractionated to obtain a high purity therapeutic grade albumin product, by successively contacting the plasma protein solution with at least one anion exchanger and at least one cation exchanger in fixed bed chromatography columns, the contact and exchange medium of chromatography also comprising a plurality of at least partially hydrophobic support particulates and a plurality of hydrophilic ion exchanger support particulates (Abstract). Therefore, the anion exchange chromatography columns of Dromard contain hydrophobic and ion exchange groups, similar to the multi-modal ligands of Engstrand.
  Dromard discloses that the partially hydrophobic supports may be rendered partially hydrophobic by immobilization with phenyl or cyclohexyl groups (C5/L17-26).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the cyclohexyl group of Dromard or Johannsen, which is a substituted or non-substituted aliphatic ring structure (Claim 1), for the phenyl group of Engstrand, since both groups are known in the art for rendering anion exchange mediums hydrophobic, and since the results of the substitution would have been predictable to one of ordinary skill. Therefore, the ligand of modified Engstrand of Claim 1 is defined by formula (III) (Claims 1 and 32).
Modified Engstrand does not explicitly state the ligand in free form of Claim 1 and defined by formula (III) has an octanol-water distribution coefficient of 1.8 to 5 (Claim 1), or of 2 to 4 (Claim 3). 
Molinspiration calculates the molecular properties and bioactivity score of many different types of molecules (Page 1). Molinspiration calculates the octanol-water distribution coefficient (log P) of the ligand of formula (III) to be 2.0, which is 1.8 to 5 (Claim 1) and 2 to 4 (Claim 3), as shown on the Non Patent Literature document of formula (III) attached to the Non-Final rejection of 22 September 2017. Furthermore, the instant specification states that log P can be estimated by computer software from 
With regard to Claim 2, Engstrand discloses wherein the ligand is immobilized via the amine group (Figure 1, [0017], the ligand is immobilized at the amine group to a bead via a linker group).
With regard to Claims 12 and 13, Engstrand discloses wherein the immobilized separation ligands are immobilized on the support via a spacer, as defined in formula (VI) (Claim 12), wherein the spacer comprises a chain of 2-8 carbon atoms, optionally interrupted by and/or ending in one or more ether groups and optionally substituted by one or more hydroxyl groups (Claim 13) (Figure 1, [0017], Figure 1 shows wherein the immobilized separation ligands are immobilized on the support via a linker (spacer); Figure 1 shows the linker comprises a chain of 3 carbon atoms, substituted by a hydroxyl group).
With regard to Claim 14, Engstrand discloses wherein the support comprises particles, such as porous particles (Abstract, the ligands are coupled to a porous support, such as particles).
With regard to Claim 35, the separation matrix of modified Engstrand according to the claimed formula (III) is capable of having an antibody yield of at least 90% according to the instant specification, Tables 1 and 2, for Ligand 14.3 under the conditions specified.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 10, 12-15, 18-23, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 16/115,756 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical in the case in which R1 of the instant application is a five- or six-membered, substituted or non-substituted ring structure corresponding to Formulas (IV) or (V).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. See MPEP § 1490(VI)(D)(2)(b).


(2) Response to Argument
Under Part IV, Summary of Claimed Subject Matter, on Page 3 of the Appeal Brief, Appellant argues that the claimed separation ligands are defined by formula (II), (III), (IV), or (V), but only shows formulas (III), (IV), and (V). 
In response, the Examiner notes that Formula (II) was cancelled from the claim set under appeal.
Appellant argues in Argument 1 on Page 5 of the Appeal Brief that the primary reference Engstrand, as a whole, discloses that its invention is a separation ligand that includes one aromatic group. Appellant argues that the ligand according to [0023] of Engstrand is defined wherein R1 is a substituted or non-substituted aromatic ring system, such as a phenyl group. Appellant argues that the aromatic ring system of R1 is a central feature of the ligands of Engstrand, and argues that Engstrand at [0022] explicitly states at [0022] that the present invention is a chromatography ligand comprising an aromatic ethanolamine. Appellant argues that the aromatic ethanolamine ligand, therefore, is the invention of Engstrand, and, as a result, the aromatic feature of the ligand would not have been modified in view of Engstrand when its teachings are properly considered as a whole.
In response, the Examiner respectfully disagrees. Engstrand does not describe any particular advantage to having the aromatic group on the separation ligand other than the aromatic ring structure being hydrophobic, in order that the ligand according to the invention is considered to be a multi-modal anion exchange ligand ([0032]). Furthermore, Engstrand does not teach away or discourage the use of aliphatic ring structures to impart hydrophobicity to the separation ligand. As a result, one of ordinary 
Appellant argues in Argument 2 on Pages 6-7 that Engstrand’s discussion of the hydrophobic nature of the aromatic group of the aromatic ethanolamine would not have provided any reason or motivation to replace the aromatic group with another hydrophobic group. Applicant argues that although [0032] of Engstrand does address the hydrophobic character of the aromatic group, it is clear that no non-aromatic groups for R1 are contemplated or suggested by Engstrand, as a whole. Appellant argues that the aromatic ring structure is a central feature of the invention of Engstrand, and that if an aliphatic group had been acceptable as an R1 substituent, then Engstrand would have included non-aromatic hydrocarbons in the definition of R1. Appellant argues that R1, however, does not and cannot include a non-aromatic hydrocarbon, according to Engstrand, as a whole.
In response, the Examiner respectfully disagrees. The Examiner does not rely solely on Engstrand to show the obviousness of substituting an aliphatic ring structure for an aromatic ring structure to render an anion exchange medium hydrophobic. Both Dromard and Johannsen are directed to anion exchange mediums, as in Engstrand, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant argues in the Paragraph between Pages 7 and 8 that R1’s aromatic ring structures and non-aromatic hydrocarbons have a number of different features and properties, which would have prevented a person of ordinary skill from substituting one for another with a reasonable expectation of success or to achieve predictable results, especially in view of the widely recognized unpredictable nature of the chemical arts.
In response, the Examiner respectfully disagrees. As above, the Examiner is not replacing the aromatic group with any other non-aromatic hydrophobic group, as Appellant argues, but rather specifically with a cyclohexyl group, which is a five or six membered substituted or non-substituted ring structure as claimed. Finally, the Appellant has not explained what the number of different features and properties are between a phenyl group and a cyclohexyl group, and why one of ordinary skill in the art would not have a reasonable expectation of success to substitute one for another.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.